Case 3:21-cr-O0046-MMH-PDB Document 14 Filed 05/12/21 Page 1 of 5 PagelD 42

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASE NO.3:21-cr- Ho -MMH PDB

21 U.S.C. § 841(a)(1)

SHAWN CURTIS ROBINSON Jr.

INDICTMENT

The Grand Jury charges: ae

tid OL IME IZ02

ee

4S

COUNT ONE
On or about March 11, 2021, in the Middle District of Florida, and elsewhere,
the defendant,

SHAWN CURTIS ROBINSON Jr.,

did knowingly and intentionally distribute a controlled substance, which violation
involved a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, and is therefore punished
under 21 U.S.C. § 841(6)(1)(C).

In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

COUNT TWO

On or about March 16, 2021, in the Middle District of Florida, and elsewhere,

the defendant,

Qa
Case 3:21-cr-O0046-MMH-PDB Document 14 Filed 05/12/21 Page 2 of 5 PagelD 43

SHAWN CURTIS ROBINSON Jr.,

did knowingly and intentionally distribute a controlled substance, which violation
involved a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, and is therefore punished
under 21 U.S.C. § 841(b)(1)(C).

In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

COUNT THREE

On or about March 23, 2021, in the Middle District of Florida, and elsewhere,

the defendant,

SHAWN CURTIS ROBINSON Jr.,

did knowingly and intentionally distribute a controlled substance, which violation
involved 50 grams or more of actual methamphetamine, a Schedule II controlled
substance, and is therefore punished under 21 U.S.C. § 841(b)(1)(A).

Before the defendant committed the offense charged in this count, he had a
final conviction for a serious drug felony, namely a conviction under 21 U.S.C. §
841(a)(1) and 841(b)(1)(C), for possession with intent to distribute cocaine base, on
or about July 30, 2014, for which he served more than 12 months of imprisonment
and for which he was released from serving any term of imprisonment related to that
offense within 15 years of the commencement of the instant offense.

In violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 851.
Case 3:21-cr-O0046-MMH-PDB Document 14 Filed 05/12/21 Page 3 of 5 PagelD 44

COUNT FOUR
On or about April 15, 2021, in the Middle District of Florida, and elsewhere,
the defendant,

SHAWN CURTIS ROBINSON Jr.,

did knowingly and intentionally distribute a controlled substance, which violation
involved a mixture and substance containing a detectable amount of
methamphetamine, a Schedule II controlled substance, and is therefore punished
under 21 U.S.C. § 841(b)(1)(C).

In violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C).

FORFEITURE

1. The allegations contained in Counts One through Four are incorporated
by reference for the purpose of alleging forfeiture pursuant to the provisions of 21
U.S.C. § 853.

2. Upon conviction of a violation of 21 U.S.C. § 841(a)(1), the defendant
shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1) and (2), any
property constituting, or derived from, any proceeds the defendants obtained,
directly or indirectly, as a result of such violation, and any property used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of, such
violation.

3. The property to be forfeited includes, but is not limited to, the

following:
Case 3:21-cr-O0046-MMH-PDB Document 14 Filed 05/12/21 Page 4 of 5 PagelD 45

a. $4,600.00 in United States currency; and
b. $6,980.00 in United States currency.
4. If any of the property described above, as a result of any acts or
omissions of the defendants:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
Cc. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot be
divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to 21

 

U.S.C. § 853(p).
A TRUE BILL,
Foreperson i
KARIN HOPPMANN

Acting United States Attorney

By: Aare Of Sa Bor

LAURA COFER TYYLOR”
Assistant United States Attorney

By: ae

“FRANK M. TALBOT
Assistant United States Attorney
Chief, Jacksonville Division
Case 3:21-cr-O0046-MMH-PDB Document 14 Filed 05/12/21 Page 5 of 5 PagelD 46

StS £98 OdD

 

 

$ Tree

 

PIO

 

Tap OU —

"1207 “AeL JO

 

K noo uado ul pa
ep WT! Sty} I poly

 

uosiada10 4 e

OI GY”

‘mq ann vy

 

(1)(2) 178 § “O°S'N TZ ‘suONeOTA

INAVWELOIGNI

 

 

“Uf ‘NOSNIGOU SILUND NMVHS

“SA

VOTTAWNY AO SALVIS GCHLINN FHL

UOISIAIC] aTAUOSyoes
epHOyy JO ISIC] aIPPIAL
LUNOO LOMILSIC SALVLS GALINA

 

 

‘ON

pastas [Z/11/S
be-ddo WaOs
